Citation Nr: 0302073	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-41 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral flat 
feet with traumatic arthritis, currently rated as 50 percent 
disabling, including on an extraschedular basis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot tarsal tunnel syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right foot tarsal tunnel syndrome.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 




INTRODUCTION

The veteran had active duty from January 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee which denied the veteran's claims for 
increased evaluations for bilateral flat feet with traumatic 
arthritis, left foot tarsal tunnel syndrome and right foot 
tarsal tunnel syndrome.  


FINDINGS OF FACT

1.  The veteran is in receipt of the highest schedular rating 
assignable for the service-connected bilateral flat feet with 
traumatic arthritis.  

2.  Entitlement to individual unemployability was granted 
effective May 13, 2001, in a December 2002 RO decision.  

3.  Left and right foot tarsal tunnel syndrome is currently 
manifested by complaints of tingling sensation in both feet, 
well preserved pinprick and vibration sensation at the level 
of the ankles, along the calves, and at the knee level and a 
right tibial mononeuropathy; equivalent to a mild to moderate 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  A schedular evaluation in excess of 50 percent for 
bilateral flat feet with traumatic arthritis, is not 
available.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5276 (2002).  

2.  An initial evaluation in excess of 10 percent for left 
foot tarsal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, and 4.124a, Diagnostic Code 8525 
(2002).  

3.  An initial evaluation in excess of 10 percent for right 
foot tarsal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, and 4.124a, Diagnostic Code 8525 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The July 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in August 1992, October 1996, January 1997 and February 2002.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  Bilateral Flat Feet with Traumatic Arthritis  

The veteran's service connected bilateral flat feet with 
traumatic arthritis is currently rated as 50 percent 
disabling under Diagnostic Code 5276, for acquired flatfoot.  
38 C.F.R. § 4.71a.  A 50 percent rating, the highest 
available for bilateral pes planus, is contemplated for 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A higher rating 
is not available under any other of the Diagnostic Codes that 
pertain to the feet.  

At the August 1992 VA examination the veteran walked with an 
appearance of pain.  Function was markedly impaired in that 
he had pain at all times and could not walk on his toes 
although he could walk a step or two on his heels.  There was 
inward rotation of the foot associated with the fall of the 
arches.  The radiology report revealed that there was 
evidence of bilateral pes planus.  The feet were otherwise 
unremarkable.  

At the October 1996 VA examination dorsiflexion was present 
and appeared to be weaker than the strength in the lower 
extremities in the proximal and distal portions, apparently 
secondary to the ankle pain.  Strength in the proximal and 
distal portions of the lower extremities appeared to be well 
preserved and was normal.  Pulses were felt moderately in the 
popliteal and dorsalis pedis and tibial posterior areas.  The 
diagnoses included severe pes planus.  

At the January 1997 VA joints examination the veteran walked 
with a cane in his right hand, however, he could walk without 
a limp.  Both feet were severely pronated.  He could walk on 
his toes but there was pain over the mid tarsal aspect of 
both feet.  The veteran could walk on his heels without pain.  
The veteran had good alignment of his lower extremities.  The 
veteran has absolutely no subtalar motion in either foot with 
both feet and the mid tarsal joint fixed in valgus.  The 
diagnoses included severe pes planus.  

The September 2001 private orthopedic medical record revealed 
tenderness over the talonavicular joint and sinus tarsi.  The 
feet were plantar grade in a slightly pes valgus position.  
The tibiotalar joint was not swollen, red or inflamed.  The 
CT scan confirmed the severe degenerative changes in the 
subtalar joint and talonavicular joints that were bilateral.  
There was a large amount of articular surface irregularity, 
and subchondral cyst formation, in addition to this joint 
space narrowing.  There was no evidence of an acute bony 
abnormality, focal soft tissue swelling or definite evidence 
of a coalition.  The impression was degenerative joint 
disease subtalar joint talonavicular joints bilateral, 
advanced.  

At the February 2002 VA examination the veteran ambulated 
with a slow somewhat antalgic gait bilaterally.  In the 
seated position, his dorsalis pedis pulses were moderately 
impaired and he was sensate.  The veteran had obvious fixed 
pes planus deformities.  He was unable to dorsiflexor and 
invert his foot.  He seemed to have incompetent posterior 
tibial tendons.  The veteran had tenderness to palpation 
around the area where the posterior tibial tendon came around 
his medial malleolus as it goes to his navicular.  The 
veteran had pain in his sinus torsi as well.  He had limited 
motion and he had range of motion of dorsiflexion and plantar 
flexion from 5 to 30 degrees on the right and from 0 to 30 
degrees on the left.  His right foot was in more valgus than 
his left.  The veteran did not have too many toe signs and 
could not perform the toe raise.  X-rays of his right foot 
revealed spurring of his navicular and obvious valgus of his 
forefoot and hindfoot.  X-rays of the left foot revealed 
spurring of his navicular and talus.  Again, the veteran had 
valgus of his forefoot and hindfoot to a lesser degree.  The 
impression was fixed bilateral pes planus with posterior 
tibial insufficiency.  

The record reflects that the veteran is not currently 
employed, and that entitlement to individual unemployability 
was granted effective May 13, 2001, in a December 2002 RO 
decision.  Hence, consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002) by the Board is not 
warranted.  

II.  Tarsal Tunnel Syndrome 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The veteran's service connected left and right foot tarsal 
tunnel syndrome is currently rated as 10 percent disabling 
for each foot, under Diagnostic Code 8525, for paralysis of 
the posterior tibial nerve.  38 C.F.R. § 4.124a.  A 10 
percent evaluation is warranted when paralysis is moderate 
and incomplete; and a 10 percent evaluation is also to be 
assigned when paralysis is mild and incomplete.  A 20 percent 
evaluation is warranted when paralysis is severe but 
incomplete.  A 30 percent rating is warranted for complete 
paralysis that includes all muscles of the sole of the foot, 
frequently accompanied by painful paralysis of a causalgic 
nature, and when the toes cannot be flexed, adduction is 
weakened, and plantar flexion is impaired.  In addition, when 
peripheral nerve impairment is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  38 
C.F.R. § 4.124a Diagnostic Code 8525 (2002).  

The words "mild", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  With regard to peripheral nerve injuries, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a. 

Upon review of the evidence, the Board finds that the 
evidence does not support an initial assignment of more than 
10 percent each for left and right foot tarsal tunnel 
syndrome.  The August 1992 VA radiology report revealed that 
no significant pathology was demonstrated.  

At the October 1996 VA examination pinprick and vibration 
sensation appeared to be well preserved at the level of the 
ankles, along the calves, and at the knee level.  Deep tendon 
reflexes were average in the knees and ankle jerks.  
Palpation of the ankles showed no definite tender points, but 
the pain was localized in the joints.  Dorsiflexion and 
plantar flexion of both ankles was 10-15 degrees with pain in 
the medial malleolus area more than the lateral malleolus at 
the end of the range of motion.  The radiology report of the 
right and left ankles was normal.  The diagnoses included a 
history of bilateral tarsal tunnel syndrome with status post 
release of the nerve on the left foot.  The examiner 
commented that with or without arch supports, there was a 
continuation of constant pain in the ankles with radiation up 
to the knees and groin as per statement, at least once a day.  
The veteran also had restless nights because of the 
continuation of severe pain in the ankles.  The nerve 
conduction study/EMG of both lower extremities showed only 
right tibial nerve pulses.  The rest of the study was within 
normal limits.  

At the January 1997 VA joints examination the veteran could 
do a half knee squat but he had pain in his ankles when he 
did this.  His ankle jerks were equal and active bilaterally.  
He had a 4 1/2-inch medial scar over the medial side of the 
left ankle where he had a tarsal tunnel release.  The range 
of motion of his ankles was 90 degrees dorsiflexion to 135 
degrees plantar flexion on the right and 90 degrees 
dorsiflexion to 30 degrees plantar flexion on the left.  The 
diagnoses included tarsal tunnel syndrome.  

At the February 2002 VA peripheral nerves examination it was 
noted that the veteran had severe pes planus bilaterally.  He 
came to the examination without the use of a cane.  The 
veteran was able to come up on the balls of his feet and he 
did not complain of pain when doing so.  He was also able to 
rock back when he felt and was able to get his toes up off of 
the floor without the complaint of pain or discomfort.  His 
gait was generally narrow based.  The veteran had normal 
associated arm swing.  He was noted to had approximately a 
4.5-inch scar on the medial left ankle that was well healed 
and nontender to palpation.  Sensory examination showed 
intact sensation to pinprick over all surfaces of his foot, 
top and bottom bilaterally.  He had also got normal sensation 
to vibration in both feet and toes bilaterally.  He had 
normal ankle jerks, deep tendon reflexes bilaterally.  
Reviewing the nerve conduction velocity and EMG that was done 
in October 1996 of his lower extremities showed findings 
suggestive of right tibial mononeuropathy.  

The February 2002 VA examiner commented that it was well 
established that the veteran had chronic complaint of his 
feet bilaterally, which apparently was associated with the 
past diagnosis of bilateral tarsal tunnel syndrome.  He had 
severe bilateral pes planus, which had been commented on by 
orthopedic surgery.  The veteran had a tarsal tunnel release 
procedure in 1994, which he stated that he received no 
release from his discomfort.  The current neurologic 
examination showed no specific neurologic deficit on sensory 
examination or motor examination.  However, his complaints of 
tingling sensation in both feet could be related to his 
tarsal tunnel syndrome.  However, he did not specifically say 
that it was in the location of the soles of his feet but 
generalized, stated that it was all over.  With the long 
history of bilateral tarsal tunnel syndrome and the attempted 
release procedure, it was assumed that he could still have 
symptoms affecting the branch of the posterior tibial nerve 
bilaterally.  The October 1996 EMG suggested findings of a 
right tibial mononeuropathy.  

The February 2002 VA examiner indicated that they did not 
find any motor deficit of his lower extremities, specifically 
in his feet and ankles, that could be related to a 
neuropathy.  However, his complaints of recurring pain and 
discomfort as well as the constant tingling sensation in his 
feet appear to be related to his complaints of bilateral 
tarsal tunnel syndrome.  The May 2002 EMG conclusion was 
nerve conduction velocity of both lower extremities was 
normal.  The EMG of both lower extremities was normal.  

This symptomatology is consistent with a 10 percent 
evaluation for mild to moderate incomplete paralysis under 
Diagnostic Code 8525, for each foot.  That is, neurological 
examination in February 2002 shows no evidence that the 
veteran's left and right foot symptomatology is consistent 
with a severe incomplete paralysis.  Accordingly, an 
evaluation greater than 10 percent is not contemplated.  


ORDER

A rating in excess of 50 percent for bilateral flat feet with 
traumatic arthritis is denied.  

An initial evaluation in excess of 10 percent for left foot 
tarsal tunnel syndrome is denied.  

An initial evaluation in excess of 10 percent for right foot 
tarsal tunnel syndrome is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

